On petition for rehearing it is contended that from the facts and circumstances controlling appellant, it is impossible for it to comply with the order of the lower court dated September 12, 1936, regarding the production of "all correspondence between B.L.E. Realty Corporation or officers and the Board of Financial Trustees or the Financial Committee or any member of the Committee relating to the organization of Miakka Estates, Inc." It appears that the facts surrounding the appellant can in a proper showing be presented to the lower court for such *Page 320 
an order as the court below shall believe to be proper and just according to law.
It is next contended that this Court failed to consider and otherwise overlooked assignments of error eight and nine based upon the order of the lower court dated September 12, 1936. The lower court in the exercise of its sound discretion can and no doubt will, when the facts and law controlling each of these assignments are presented, make such an order as shall do justice between the parties. It appears that each of the assignments more or less involve questions of law and fact which can be considered and determined by the lower court.
It is requested that the opinion filed herein be modified or reformed and a ruling of this Court made at this time on the legal sufficiency of the note and mortgage sought to be foreclosed and that the pleadings on this issue are in a chaotic condition. We do not think this Court should as a matter of law, hold the note and mortgage in question void ab initio.
The pleadings can be reformed and testimony taken thereunder, and when presented on final hearing, the court can and will determine from the law and evidence each and every question about the note and mortgage sought to be foreclosed. Petition for rehearing denied.
  WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur. *Page 321